ORDER
PER CURIAM.
On consideration of the affidavit of AARON S. SCHWARTZ, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, it is this 19th day of October, 1992
ORDERED that the said AARON S. SCHWARTZ is disbarred on consent pursuant to Rule XI, § 12(b) nunc pro tunc to November 16, 1989.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the court.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14 concerning his responsibility to notify clients and others of this disbarment.